DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Curran et al. (US 2018/0049337, "Curran") in view of Pompea et al. (US 4,589,972) in view of Yago et al. (US 2010/0243030, “Yago”).
Regarding claims 1 and 8, Curran teaches an enclosure for a portable device ([0027]) having a metal substrate layer ([0027]) and an anodized layer over the metal substrate layer ([0027] – [0029]). Curran additionally teaches that the anodized layers may have pores ([0046], [0059], [0007], [0011]). Curran teaches that the height of the material filling pores of the anodized layers may be varied depending on the particular design requirements and teaches broadly to fill the pores to about 25% ([0058]). Such a depth would read on the claimed range of from ¼ to 2/3 of the length of the pore. The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.	Curran generally teaches that the body may have a matte appearance (see, e.g., [0046] and see [0057], noting that it may be desirable to reduce reflection from the anodized structure) but fails to specifically teach that the average specular reflectance of the anodized layer is less than 3%. In the same field of endeavor of anodized surfaces (e.g., col. 1 lines 5 - 60), Pompea teaches that it is known to apply dyes to an anodized surface in order to provide a surface with the overall lowest visible light reflectance (see Pompea, col. 5 lines 35- 50). Pompea further teaches that the spectral reflectance may be below 3% (see, e.g., Fig. 9 and Fig. 10, showing low reflectances for the visible wavelength ranges and the NIR ranges of up to about 230 microns and see col. 8 line 65 – col. 9 line 55). It therefore would have been obvious to have minimized the spectral reflectance of the anodized surface of Curran as taught by Pompea, including to below 3%, in order to effect a matte surface noted as desirable by Curran (e.g., col. 1 line 45 - col. 2 line 25 and see Curran [0046] – [0048]).	Curran fails to specifically teach that the pores contain near infrared light absorbing materials therein, however, in the same field of endeavor anodized layers (e.g., [0065]), Yago teaches that it is known to apply dye-like materials to an anodized layers in order to provided the layer with the ability to selectively absorb specific wavelengths of light ([0028] – [0035]). It therefore would have been obvious to have included these dyes in the pores of the anodized layer of Curran as specific examples of dyes described by Curran in order to selectively reduce specular reflectance, especially in the infrared regions (e.g., [0013], [0014], [0028] – [0035]). While Curran teaches generally that the anodized oxide layer may have peaks and troughs (e.g., [0024]) Curran fails to specifically teach that the differences between the peaks and troughs is less than 2 micrometers. However, Yago teaches that the anodized surface may have a thickness of from 0.1 to 100 micrometers (and thus may have peaks and troughs wherein the difference in height between the peaks and troughs may be less than 2 micrometers, [0075]) and it therefore would have been obvious to have adjusted the height of the pores to within that range in order to provide a layer having good mechanical strength, having reduced thickness and weight ([0075]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 2 and 3, modified Curran additionally teaches that the surface of the enclosure has randomly distributed light absorbing features corresponding to peaks and valleys (see [0046], [0059], describing textured surface; see also Pompea, Figs. 1 and 2, col. 7 lines 1-25, describing random surface features reducing specular reflectance).
Regarding claims 4 and 12, modified Curran additionally teaches that the anodized surface may be sealed (Curran, e.g., [0061]). 
Regarding claims 5 and 9, modified Curran additionally teaches that the color of the anodized surface may be black (Curran, [0036]; see also Pompea, col. 5 lines 35- 50, and would thus have an L* approaching 0, and thus less than 5). Further, as modified Curran teaches to make the surface of the anodized material black in order to provide a surface with the overall lowest visible light reflectance (see Pompea, col. 5 lines 35- 50), it would have been obvious to have adjusted the L* color value of the material to 0 in order to provide the blackest material, and thus a surface with the overall lowest visible light reflectance (Pompea, col. 5 lines 35- 50 and please also see MPEP 2144.04). 
Regarding claims 6, 7, and 13, modified Curran additionally teaches that the NIR light absorbing material may include a metal, dye, or pigment (see, e.g., Curran, [0018], [0023], [0024]; see Pompea, col. 5 lines 35-50; and see Yago at [0029] – [0035]). 
Regarding claims 10 and 11, modified Curran additionally teaches that the specular reflectance of the anodized sheet in the visible and near infrared ranges may be below 1% (see, Pompea, e.g., Fig. 9 and Fig. 10, showing low reflectances for the visible wavelength ranges and the NIR ranges of up to about 230 microns and see col. 8 line 65 – col. 9 line 55). 

Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive. 
Applicant argues that Curran fails to teach the range of depths the pores may be filled (that is, that the pores are filled from ¼ to 2/3 full). But Curran teaches that the height of the material filling pores of the anodized layers may be varied depending on the particular design requirements and teaches broadly to fill the pores to about 25% ([0058]) or even greater (see, e.g., [0022] – [0025], [0058] and Figs. 2A-2C wherein the dyes may be deposited through greater than 50% of the length of the pores). Such a depth would therefore read on the claimed range of from ¼ to 2/3 of the length of the pore. The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Therefore, claims 1-13 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782